IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-30665
                          Conference Calendar



RONALD DUBROC,

                                           Petitioner-Appellant,

versus

BURL CAIN, WARDEN, LOUISIANA
STATE PENITENTIARY,

                                           Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 96-CV-2129-A
                       - - - - - - - - - -
                          April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Ronald Dubroc, state prisoner # 129257, appeals the denial

of his habeas petition filed pursuant to 28 U.S.C. § 2254,

arguing that he received ineffective assistance of counsel which

rendered his guilty plea involuntary.    Dubroc has failed to

establish that the state court’s decision was “an unreasonable

application of clearly established Federal law” or “an

unreasonable determination of the facts in light of the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No.
                               -2-

evidence.” § 2254(d).   The district court’s denial of relief is

AFFIRMED.